Citation Nr: 0524879	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of pleural 
cavity injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO), which denied the benefit 
sought on appeal.  The veteran perfected a timely appeal to 
that decision.  

On September 15, 2003, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, sitting at Newark, New Jersey.  A 
transcript of the hearing is of record.  

In March 2004, the Board remanded the case to the RO for 
further development.  Pursuant to the remand directives, a VA 
examination was conducted in October 2004, and a supplemental 
statement of the case (SSOC) was issued in December 2004.  

In a statement, received in December 2004, the veteran's 
representative raised the issues of entitlement to service 
connection for post-traumatic stress disorder.  This issue 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31.  The last 
SSOC that addressed the issue in question was issued in 
December 2004.  Since then, additional private treatment 
reports have been associated with the claims folder, which 
reflect treatment for symptoms associated with the residuals 
of pleural cavity injury.  This evidence is relevant.  

By letter dated in July 2005, the Board informed the veteran 
additional medical evidence had been received in support of 
his claim, including a hospital discharge summary from Saint 
Barnabus Health Care Systems, a consultation report from Dr. 
Fredric A. Harris, and clinical records from the Community 
Medical Center.  The veteran was informed that he had the 
right to have the new evidence reviewed by the RO for 
issuance of an SSOC, or he may waive the right to remand the 
case for the RO's review of the new evidence, and request 
that the Board proceeds with the adjudication of his appeal 
without remanding the case to the RO.  The veteran was 
further informed that if there was no response within 45 
days, the Board would assume that he did not wish to have the 
Board adjudicate his appeal, and his appeal would be remanded 
for the RO's review.  

On July 25, 2005, the veteran submitted a letter to the Board 
indicating that he wanted the case to be remanded to the RO 
for initial review of the new evidence prior to the Board's 
appellate review.  Under these circumstances, the Board 
believes that case must be returned to the RO to afford the 
veteran due process of law.  See generally See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).  

For the foregoing reason, another remand of this matter is 
necessary, even though it will, regrettably, further delay a 
decision on the issue on appeal.  The case is REMANDED to the 
RO via the Appeals Management Center in Washington DC, for 
the following actions: 

1.  The AMC or RO should ask the veteran 
whether there is other pertinent evidence 
(that is, evidence relevant to the 
residuals of pleural cavity injury that 
has recently come into existence) not 
currently in the claims folder.  If so, 
such evidence should be obtained and 
associated with the claims folder.  

2.  The RO must review the entire record, 
including evidence added to the record 
after the issuance of the December 2004 
SSOC, and readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for residuals of pleural cavity 
injury.  

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. Stephen Eckerman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

